Judgment modified on the law and facts by fixing the value of the chattel at $1,334.28 and as modified affirmed, without costs. Finding of fact numbered 4 modified accordingly. Memorandum: We hold that the value of the linotype machine as fixed by the trial court in the sum of $1,800 is contrary to law and contrary to and against the weight of the evidence. The value should be fixed at the amount of plaintiff’s special interest in the property. (See Townsend v. Bargy, 57 N. Y. 665; Allen v. Judson, 71 id. 77; Fowler v. Haynes, 91 id. 346; Brockway Motor Truck Corp. v. Selzer, 235 App. Div. 759.) All concur. (The judgment awards plaintiff possession of a linotype machine or its value.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.